Title: To George Washington from Boston Citizens, 13 July 1795
From: Boston Citizens
To: Washington, George


          
            [Boston, 13 July 1795]
          
          At a meeting of the Inhabitants of the Town of Boston, duly & legally warned & convened, by adjournment at Faneuil Hall on Monday the thirteenth day of July, One thousand Seven hundred & ninety five.
          A Pamphlet printed at Philadelphia under the signature of Stevens Thomson Mason, one of the Senators of the United States from the Commonwealth of Virginia, & purporting to be a genuine Copy of a Treaty of Amity, Commerce, & Navigation, entered into at London on the nineteenth day of November last between Lord Grenville, on the part of his Britanick Majesty, and John Jay Esquire, on the part of the United States, was read, and duly considered, and thereupon it was,
          Resolved, as the sense of the Inhabitants of this Town, that the aforesaid Instrument, if ratified, will be highly injurious to the commercial Interest of the United States, derogatory to their National honor, and Independence, and may be dangerous to the Peace and happiness of their Citizens.
          The reasons which have induced this opinion are as follow, vizt
          
            
              1st
              Because this Compact professes to have no reference to the merits of the complaints, & pretensions of the contracting parties; but in reality the complaints & pretensions of Great Britain, are fully provided for, while a part only, of those of the United States, have been brought into consideration.
            
            
              2d
              Because in the stipulation which restores our posts on the Western Frontier, no provision is made to indemnify the United States for the commercial, & other losses they have sustained, & the heavy expences to which they have been subjected in consequence of being kept out of possession for twelve years, in direct violation of the Treaty of Peace.
            
            
              3dly
              Because no indemnification is proposed to be made to the Citizens of the United States, for property taken from them at the close of the war, the restitution of which is provided for in the same Treaty.
            
            
              4th
              Because the capture of Vessells, & property of Citizens of the United States, during the present war, made

under the authority of the Government of Great Britain, is a National Concern, and claims arising from such captures, ought not to have been submitted to the decision of their Admiralty Courts, as the United States are thereby precluded from having a voice in the final determination of such cases; because the indemnification proposed, is to be sought by a process tedious & expensive, in which justice may be delayed to an unreasonable time, & eventually lost to many of the sufferers from their inability to pursue it; and because this mode of Indemnification bears no proportion to the summary method adopted for the satisfaction of British Claims.
            
            
              5th
              Because this compact, admits British subjects to an equal participation with our own citizens, of the interior Trafic of the United States with the neighbouring Indians, through our whole territorial dominions: while the advantages ostensibly reciprocated to our Citizens, are limited both in their nature and extent.
            
            
              6th
              Because the alien duties upon merchandise imported into the United States by British Subjects in their own bottoms, is, if not wholly suspended, at least contracted, not to be encreased.
            
            
              7th
              Because the commerce the United States have hithertoo enjoyed in India, in common with other Nations, is so restricted, that in future it will be of little or no substantial benefit to our Citizens.
            
            
              8th
              Because in every stipulation respecting our intercourse with the Colonial possessions of Great Britain, the whole commerce of the United States, in such intercourse, is Colonized in return.
            
            
              9th
              Because the clause by which the British Government reserves to itself the right of imposing on American Vessels, entering British Ports in Europe, a duty which shall countervail the difference of the duty payable on the importation of European & Asiatic goods into the United States, in British or American bottoms, places it in the power of that government to enable British subjects, to become the Importers of Asiatic & European goods, into the United States to the exclusion of our own citizens.
            
            
              10th
              Because although the terms of said Treaty, purport to be reciprocal in many instances, yet from the local situation,

and existing circumstances of the United States, and the pacific system of policy they have adopted, that reciprocity is merely nominal, and delusive.
            
            
              11th
              Because it prevents the United States from imposing any further restrictions, on the British Trade alone, & because it is stipulated, that neither the debts due from Individuals of the one Nation, to Individuals of the other, nor shares, nor monies which they may have in the Public Funds, or in any public or private banks, shall ever in any event of war, or National difference be sequestered, or confiscated—it is far from being impossible that the exercise of this right may in the opinion of the Legislature of the United States, contribute to preserve the peace of our Country, and protect the rights & property of the Citizens from violation—we therefore esteem it highly impolitic, that the public faith should be pledged, that it shall never be exercised under any circumstances whatever.
            
            
              12th
              Because it concedes a right to the British Government to search & detain our vessells in time of war, between them, & other Nations, under frivolous, & vexatious pretexts.
            
            
              13th
              Because it provides, that Ship timber, tar, hemp, sails, and copper, shall be considered contraband of war, which articles are expressly stipulated to be free, by the Treaties already subsisting, between the United States, & all other Nations with whom they are in compact.
            
            
              14th
              Because it surrenders all, or most of the benefits of a commercial nature, which we had a right to expect, from our Neutrality in the present European War.
            
            
              15th
              Because it precludes the hope of receiving any advantage from the modern Law of Nations, referred to in the President’s proclamation of Neutrality, adopted by most of the Nations of Europe in the last War, and to which we then acceeded, and have since secured in our Treaties with all other Nations.
            
            
              16th
              Because it not only surrenders the right of carrying the property of any Nation at war with Great Britain, in our vessells freely; but abandons all pretensions even to the freight.
            
            
              17th
              Because it permits the British Nation to convert provisions, destined to other Nations at war with them, to their own use, on payment of what they may deem a

reasonable profit; a measure not only injurious to the Interests of the American Merchant, but which will prevent our citizens from carrying American productions to other Countries, which by the Laws of Nature, and Nations they have a right to do without molestation.
            
            
              18th
              Because it limits the powers of Congress, delegated to them by the Constitution, “to regulate our Commerce with foreign nations” by prescribing Conditions, & creating impediments to the exercise of that power.
            
            
              19th
              Because it exposes the United States, and their Commerce to similar embarrassments from other commercial Nations, all of whom will probably regulate our trade, by this partial standard.
            
          
          And lastly,
          Because, in the opinion of the Inhabitants of this Town, the nature & extent of the exports of the United States, are such, that in all their stipulations, with foreign nations, they have it in their power, to secure a perfect reciprocity of intercourse, not only with the home dominions of such nations, but with all their Colonial dependences.
          It is further Resolved, that a Copy of the foregoing proceedings, attested by the Town Clerk, be immediately transmitted to the President of the United States, that they may be respectfully submitted to his consideration—And we earnestly hope, and confidently rely, that his prudence, fortitude, and wisdom, which have more than once been eminently instrumental, in the Salvation of his Country, will be equally conspicuous on the present occasion, and that the reasons we have assigned, will have their influence to induce him to withold his signature from the ratification of this alarming Instrument.
          A true copy
          
            Att: William Cooper Town Clerk
          
        